718 S.E.2d 403 (2011)
BOYCE & ISLEY, PLLC, Eugene Boyce, R. Daniel Boyce, Philp R. Isley, and Laura B. Isley
v.
Roy A. COOPER, III, The Cooper Committee, Julia White, Stephen Bryant, and Kristi Hyman.
No. 598P02-4.
Supreme Court of North Carolina.
November 9, 2011.
G. Eugene Boyce, Raleigh, for Boyce, Eugene.
Jim W. Phillips, Jr., Alan W. Duncan, Greensboro, Charles E. Coble, Raleigh, for Cooper, et al.
Philip R. Isley, Raleigh, for Isley, Philip R.
Ronald C. Dilthey, Raleigh, for Boyce & Isley, PLLC.
Hugh Stevens, Raleigh, for North Carolina Press Foundation, Inc.

ORDER
Upon consideration of the petition filed on the 7th of June 2011 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:

*404 "Denied by order of the Court in conference, this the 9th of November 2011."
PARKER, C.J., TIMMONS-GOODSON, J. and HUDSON, J. recused.